Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .



DETAILED ACTION

1. 	This office action is responsive to Original Application, filed 16 March 2019, and IDS, filed 12 July 2021.

2. 	Claims 1-20 are now allowed.



Information Disclosure Statement

3.	The information disclosure statement (IDS) submitted on 12 July 2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.



Drawings

4. 	The drawings were received on 16 March 2021.  These drawings are accepted by the Examiner.


Reasons for Allowance

5. 	Claims 1-20 are now allowed.

6. 	The following is an examiner’s statement of reasons for allowance:  

Interpreting the claims in light of the specification, Examiner finds the claimed invention is patentably distinct from the prior art of record.

The prior art does not expressly teach or render obvious the invention as recited in independent claims 1, 11, and 20.

Specifically, the Examiner asserts that the claims overcome the prior art of record with regard to the limitations of: 

… perform calculations for the spreadsheet file, the calculations involving a first subset of the cells that are projected to be covered by the 
maintain the associations between the second subset of the cells and the values that are assigned to the second subset of the cells while the second subset of the cells are outside of the first display area; 
receive an indication of a change from the first display area to a second display area, the second display overlapping with at least one of the cells in the second subset…

when the limitation(s) are read in combination with the additional respective claimed limitations of each independent claim in its entirety.


7.	The prior art made of record, listed on PTO 892 provided to Applicant is considered to have relevancy to the claimed invention. Applicant should review each identified reference carefully before responding to this office action to properly advance the case in light of the prior art.
	- Castaneda-Villagran (U.S. Publication 2019/0121847 A1) discloses data analysis and prediction of a dataset through algorithm extrapolation from a spreadsheet formula.
	- Haider (U.S. Publication 2016/0117308 A1) discloses responsive data exploration on small screen devices.

- Brener (U.S. Publication 2019/0317961 A1) discloses computerized tools configured to determine subsets of graph data arrangements for linking relevant data to enrich datasets associated with a data-driven collaborative dataset platform.
- Studer (U.S. Patent 10,540,436 B2) discloses evaluating rules applied to data.
- Duffield (U.S. Patent 11,016,986 B2) discloses query-based time-series data display and processing.
	

8. 	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
9. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Laurie Ries whose telephone number is (571) 272-4095.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Kavita Stanley, can be reached at (571) 272-8352.  

10. 	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  

/LAURIE A RIES/Primary Examiner, Art Unit 2176